DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 01/28/2021 has been entered. Claim(s) 17 and 21 is/are currently amended. Claim(s) 2-5, 7, 9, 12, 18, 22 and 25 has/have been canceled. Claim(s) 1, 6, 8, 10-11, 13-17, 19-21, 23-24 and 26-30 is/are pending.

Information Disclosure Statement
The IDS filed 01/28/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (i.e., documents related to Chinese application number 201710038186.3). It has been placed in the application file, but the information struck through has not been considered.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17 and claims dependent thereon, the limitation "presenting, on a display, an alert of the risk category to a user." is indefinite. Since the preamble indicates the claim is a method of operating an ambulatory medical device, it is unclear if the alert is presented on a display of the ambulatory medical device, or includes alerts presented on a display of other devices based on the risk assigned by the ambulatory medical device. If the former, the full scope of the claim appears to lack sufficient support in the application as filed, as discussed below.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 17 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17 and claims dependent thereon, as noted above, the limitation "presenting, on a display, an alert of the risk category to a user" is indefinite. If it is Applicant's intention that the alert is presented on a display of the ambulatory medical device, the claims lack support in the application as filed for the full scope of the claim. Specifically, Applicant discloses ambulatory medical devices include wearable and implantable medical devices (pg. 1). However, the application as filed only discloses wearable devices may include a display for presenting and/or displaying the assigned risk (pg. 13). There is no disclosure of an IMD having a display for presenting an alert/assigned risk. Rather, Applicant appears to suggest these devices communicate with a separate device having a display where an alert may be presented/displayed (pgs. 13-14). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 6, 8, 10-11, 13-17, 19-20, 23-24 and 26-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
e.g., generic central tendency algorithms). That is, other than reciting the steps are performed with circuitry nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer component language, the claim encompasses the user manually/mentally calculating central tendencies of each measured parameter and manually/mentally comparing these values to predefined thresholds/criteria to assess WHF risk. The mere nominal recitation of a generic computer components does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
This judicial exception is not integrated into a practical application in the rejected claims because the above-noted claims do not requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. In particular, the additional elements of the rejected claims include the above-noted generic computer components for implementing the abstract idea, necessary data gathering elements/steps, elements/steps for generically outputting the assigned risk category and a therapy circuit that does not utilize the assigned risk in any manner. Accordingly, the additional elements merely add insignificant extra-solution activity/elements, merely use computer components as a tool to perform an abstract idea, and/or generally linking the use of a judicial exception to a particular technological environment or field of use. 
etc.) is sensed/received by any means. Similarly, generically outputting generated information has been identified as an insignificant application. See MPEP 2106.05(g). Additionally, mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept. Accordingly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, and are patent ineligible. 
The examiner notes that claim 21, which has not been rejected under 35 U.S.C. 101, does practically apply the judicial exception by generating/adjusting and presenting a follow-up schedule for the subject based on the assigned risk category and is therefore patent eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 10, 16, 17, 23, 24 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0253207 (previously cited, Sarkar) in view of US 2008/0162182 (previously cited, Cazares). 
Regarding claims 1, 17 and 24, Sarkar teaches and/or suggests a system and method comprising: 
an ambulatory medical device/apparatus (IMD 16) comprising: 
a respiration sensor circuit configured to generate a respiration signal/information of the subject (¶ [0039] circuitry for detecting or extracting a signal component in a cardiac electrogram that is associated with respiration);
a second sensor circuit configured to generate at least a second physiological signal or information (Fig. 3, electrodes 40-66 and/or sensing module 86); 
etc.); and
a risk stratifier circuit (Fig. 3, processor 80) configured to assign a risk category of worsening heart failure (WHF) for the subject using the respiration rate and the at least second physiological measurement by comparing the determined parameters to one or more respective criteria indicative of risk of WHF and assigning the risk category of WHF using the comparison (¶ [0059] where IMD 16 may compare each of the detected patient metrics to a respective metric-specific threshold, and a heart failure risk level may be automatically generated by IMD 16 based on the comparisons); and 
a display (user interface 104 and/or 170) configured to present an alert of the risk category to a user (¶ [0136]; Fig. 8; etc.).
Sarkar does not expressly teach the second sensor comprises a heart sound sensor or the measurement value comprises S3 heart sound measurements, but discloses other WHF metrics may be similarly utilized (¶ [0005]; ¶ [0030]; etc.). Additionally, while Sarkar discloses the WHF risk may be assessed daily (¶ [0034]), Sarkar does not expressly teach the signal processing circuit produces a plurality of parameter metric measurements based on the acquired signals and determines a daily and/or representative parameter metric measurement value using the determined plurality of parameter metric measurement values. 
etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method/apparatus of Sarkar with the second sensor comprising a heart sound sensor configured to generate a heart sound signal/information, wherein the signal processing circuit is configured determine a daily/representative value for each patient metric by producing a plurality of patient metric measurements using the received signals during the time interval (i.e., one day), wherein the patient metrics include S3 heart sounds and respiration rate, as taught and/or suggested by Cazares in order to facilitate using an alternative or additional patient metric known to be indicative of WHF (Cazares, ¶ [0148]) and to increase accuracy/reliability of the assigned WHF risk by using a central tendency of each patient metric that reduces the influence of normal variation of each patient metric throughout a day, noisy/aberrant individual measurements, etc. 
Regarding claim 10, Sarkar as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the system comprises a cardiac signal sensor circuit configured to generate a cardiac signal representative of electrical cardiac activity of the subject (¶ [0039] leads for sensing electrical activity of heart, i.e., an electrogram), 
wherein the signal processing circuit is configured to produce at least one of a plurality of measurements of respiration rate using a plurality of respiration signals (discussed with respect to claim 1 above); a plurality of measurements of a time interval between two fiducial features in a cardiac activity signal (¶ [0030], ¶ [0161] sensed cardiac event intervals); generate at least one of a central tendency respiration rate measurement (discussed with respect to claim 1 above), and
wherein the risk stratifier circuit is configured to assign the risk category of WHF using the daily S3 heart sound value and the central tendency (i.e., representative) respiration rate value (discussed with respect to claim 1 above). 
Alternatively/Additionally, Sarkar teaches/suggests further utilizing a measurement(s) of a time interval between two fiducial features in a cardiac activity signal as a metric for assigning the risk category (¶ [0030] heart rate or Q-T intervals; ¶ [0057]). Additionally, Cazares discloses WHF risk may be assigned on average heart rate (¶¶ [0148]-[0149]). Since one of ordinary skill in the art would readily appreciate that the interval between two fiducial features in a cardiac activity signal (e.g., R-R interval indicative of heart rate) normally varies throughout the day (depending on speech, emotions, exercise, posture, sleep, etc.), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sarkar the signal processing circuit being configured to generate at least a central tendency measurement of a time interval between two fiducial features in a cardiac activity signal (e.g., daily average, median, etc. heart rate or R-R interval), and the risk stratifier circuit being configured to assign the risk category 
Regarding claim 16, Sarkar as modified teaches/suggests wherein the risk stratifier circuit is configured to recurrently assign the risk category of WHF for the subject (¶ [0034] where risk may be assessed and transmitted once a day) and recurrently adjust one or more criteria indicative of risk of WHF (¶ [0099] where thresholds may be modified to compensate for certain patient conditions, such as a change in baseline for a given parameter). 
Regarding claim 23, Sarkar as modified teaches/suggests the risk stratifier circuit is configured to determine a risk index for WHF using a combination of the representative respiration rate and the daily S3 heart sound value each weighted by respective weights (¶ [0046] where risk level may be determined based on a weighted score for each of the patient metrics for exceeding one or more thresholds). 
Regarding claim 26, Sarkar as modified teaches/suggests the system further includes a therapy circuit configured to generate and deliver a therapy to the subject (¶ [0130]). 

Claim(s) 6, 19, 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarkar in view of Cazares as applied to claim(s) 1 and 17 above, and further in view of US 2008/0312541 (previously cited, Lewicke).
Regarding claims 6 and 19, Sarkar as modified teaches/suggests the limitations of claims 1 and 17, as discussed above, but does not teach the signal processing circuit is configured to determine variation in respiration rate using the plurality of measurements of respiration rate, or 
Lewicke teaches/suggests a system comprising a respiration sensor circuit configured to receive a respiration signal of the subject (Fig. 5, respiration sensor 502); and a signal processing circuit (Fig. 5, device 102, or respiration rate measurement circuit 504 and processor circuit 508 thereof) configured to produce a plurality of respiration rate measurements using the respiration signal (¶ [0050]) and determine variation in respiration rate using the plurality of measurements of respiration rate (¶ [0053]). Lewicke further discloses variation in respiration rate is an indicator of worsening heart failure (e.g., ¶ [0010]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system/method of Sarkar with the signal processing circuit being further configured to determine variation in respiration rate using the plurality of measurements of respiration rate as taught/suggested by Lewicke, and the risk stratifier circuit being configured to assign the WHF risk category based further on the variation in respiration rate in order to utilize an additional/alternative parameter known to be indicative of WHF (Lewicke, ¶ [0002]; ¶ [0010]; etc.). 
Regarding claims 27 and 28, Sarkar as modified teaches/suggests the limitations of claims 6 and 19, respectively, wherein risk stratifier circuit is further configured to: assign a first risk category to the subject if (1) the variation of respiration rate exceeds a respiration rate variation threshold and (2) the daily S3 heart sound value exceeds a S3 heart sound threshold; assign a second risk category to the subject if only one, but not both, of (1) the variation of respiration rate exceeds the respiration rate variation threshold or (2) the daily S3 heart sound value exceeds the S3 heart sound threshold; and assign a third risk category to the subject if (1) the variation of . 

Claim(s) 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarkar in view of Cazares as applied to claim(s) 1 above, and further in view of US 2008/0103399 (previously cited, Patangay).
Regarding claims 8 and 10, Sarkar as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the system comprises a cardiac signal sensor circuit configured to generate a cardiac signal representative of electrical cardiac activity of the subject (¶ [0039] leads for sensing electrical activity of heart, i.e., an electrogram), but does not teach the signal processing circuit is configured to measure one or more time intervals between at least one fiducial feature in a cardiac activity signal and at least one fiducial feature in a heart sound signal and produce a plurality of measurements of the time intervals using a plurality of cardiac activity signals and heart sound signals; and determine, using the plurality of measurements of the time intervals, at least one of a central tendency time interval or a central tendency of a ratio of time intervals, wherein the risk stratifier circuit is configured to assign the 
Patangay teaches/suggests a signal processing circuit configured to measure one or more time intervals between at least one fiducial feature in a cardiac activity signal and at least one fiducial feature in a heart sound signal (¶ [0051] where PEP can be approximated by the time difference between a point on the QRS complex in the cardiac signal, such as the R-wave, and a point in the S1 waveform complex in a heart sound signal that corresponds to an aortic opening); determine a plurality of measurements of the time intervals using a plurality of cardiac activity signals and heart sound signals (¶ [0052] where the ratio based on PEP is determined over time, i.e., a plurality of cardiac cycles); and determine a ratio of time intervals (¶ [0052] PEP/LVET ratio), wherein relative changes in the time interval and/or the ratio of time intervals are indicative of WHF (¶ [0052] where relative increases in PEP and relative increases in PEP/LVET ratio are indicative of progressively worsening heart failure). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sarkar with the signal processing circuit being further configured to measure a plurality of one or more time intervals between at least one fiducial feature in a cardiac activity signal generated by a cardiac signal sensor circuit and at least one fiducial feature in a heart sound signal using a plurality of cardiac activity signals and heart sound signals as taught and/or suggested by Patangay and the risk stratifier circuit assigning the WHF risk category based further on the time interval in order to utilize an alternative/additional parameter known to be indicative of WHF (Patangay, ¶ [0052]). 
Sarkar as modified does not expressly teach the signal processing circuit is configured for determining, using the plurality of measurements of the time intervals, at least one of a central i.e., reducing the contribution of noise in the determined intervals or ratio of intervals).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sarkar with the signal processing circuit being further configured for determining, using the plurality of measurements of the time intervals, at least one of a central tendency time interval or a central tendency of a ratio of time intervals as taught and/or suggested by Patangay, wherein the risk stratifier circuit is configured to assign the WHF risk category based thereon, in order to assess a daily WHF risk in a manner that accounts for normal variation of cardiac activity/heart sounds throughout the day and/or that accounts for aberrant and/or noisy cardiac activity/heart sounds measurements.

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarkar in view of Cazares as applied to claim(s) 1 above, and further in view of US 2009/0299155 (previously cited, Yang).
 Regarding claim 11, Sarkar as modified teaches/suggests the system further comprises a biomarker sensor circuit configured to generate a biomarker signal that is representative of a level of biomarker in the subject, wherein the signal processing circuit is configured to generate an indication of a biomarker level, wherein the risk stratifier circuit is configured to assign the risk category of WHF for the subject further using the central tendency of the indication of the 
Sarkar as modified does not expressly teach the signal processing circuit is configured to produce a plurality of indications of the level of biomarker in the subject using a plurality of biomarker signals and generate a central tendency of the indication of the biomarker level using the plurality of indications of the level of biomarker, wherein the WHF risk is assigned based on the central tendency of the indication of the biomarker level. 
Yang teaches/suggests a system comprising a biomarker sensor circuit configured to generate a biomarker signal that is representative of a level of a biomarker in the subject (sensor 100) and a signal processing circuit (processor 206) configured to produce a plurality of indications of the level of biomarker in the subject using a plurality of biomarker signals and generate a central tendency of the indication of the biomarker level using the plurality of indications of the level of biomarker (¶ [0108] where analyte values are continuously measured and averaged over the acquisition time). Yang further discloses/suggesting utilizing the biomarker levels to assess heart failure severity (¶ [0117]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sarkar with the signal processing circuit being further configured to produce a plurality of indications of the level of biomarker in the subject using a plurality of biomarker signals and generate a central tendency of the indication of the biomarker level using the plurality of indications of the level of biomarker as taught/suggested by Yang, wherein the risk stratifier circuit is configured to assign the WHF risk category based further on the central tendency of the indication of the biomarker level in order to assess a daily WHF risk in a manner that .

Claim(s) 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarkar in view of Cazares as applied to claim(s) 1 and 17 above, and further in view of US 5,788,643 (previously cited, Feldman).
Regarding claims 13 and 20, Sarkar as modified teaches the limitations of claims 1 and 17, and further discloses the risk stratifier circuit is configured to assign the risk category of WHF for the subject using the daily S3 heart sound value, as discussed above. Sarkar as modified does not teach the risk category is assigned further based on historical data of HF admissions for the subject.
Feldman teaches and/or suggests utilizing historical data of HF admissions as a metric for assessing WHF risk (col. 4, lines 38-62, applying clinical criteria to evaluate the risk of acute heart failure, wherein the factors to be evaluated are the patient's history of hospitalization for congestive heart failure (CHF) and measured physiological data/parameters). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system/method of Sarkar with storing historical data of HF admissions for the subject and further basing the assigned WHF risk category on historical data of HF admissions for the subject in order to account for an alternate/additional risk factor (Feldman, col. 4, lines 38-62) in assigning the subject's WHF risk.

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarkar in view of Cazares as applied to claim(s) 1 above, and further in view of US 2011/0009753 (previously cited, Zhang '753).
Regarding claim 14, Sarkar as modified teaches/suggests the limitations of claim 1, and teaches/suggests the risk stratifier circuit is configured to compare the daily S3 heart sound value to a first threshold WHF risk detection value (¶ [0049] metric thresholds), as discussed above. Sarkar as modified further discloses the risk stratifier circuit may be configured to generate an alert for critical WHF levels (¶ [0122]), but does not teach the risk stratifier circuit is configured to determine a risk index for WHF according to a frequency with which the daily S3 heart sound value satisfies the first threshold WHF risk detection value within a specified period of time, wherein the control circuit is configured to generate an alert according to the risk index.
Zhang '753 teaches/suggests a system comprising a risk stratifier circuit configured to compare a determined central tendency measurement (e.g., MedRR) to a first threshold WHF risk detection value and determine a risk index for WHF according to a frequency with which the determined central tendency measurement satisfies the first threshold WHF risk detection value within a specified period of time (¶ [0069] where determining an abnormality involves determining whether the difference between the baseline and near-term measure relative to its respective predetermined threshold exceeds their respective predetermined threshold for a predefined percentage of a predetermined duration of time; ¶ [0085]), wherein a control circuit is configured to generate an alert according to the risk index (¶ [0066] where an alert is generated in response to determining an abnormality in MedRR).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sarkar with the risk stratifier circuit being further configured to determine a risk index for WHF according to a frequency with which the daily S3 heart sound value satisfies the first threshold WHF risk detection value within a specified period and the control circuit being configured to generate an alert according to the risk index as taught/suggested by . 

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarkar in view of Cazares as applied to claim(s) 1 and 17 above, and further in view of Feldman and Zhang '753.
Regarding claim 15, Sarkar as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the risk stratifier circuit is configured to adjust a first threshold WHF risk detection value for the determined daily S3 heart sound value according to the daily S3 heart sound value (¶ [0099] where thresholds may be modified to compensate for certain patient conditions, such as a change in baseline for a given parameter), as discussed above. Sarkar as modified does not teach the first threshold WHF risk detection value is adjusted based on historical data of HF admissions for the subject. 
Feldman teaches/suggests patients with recent HF admissions are at higher risk for WHF (col. 4, lines 38-62). Zhang '753 teaches/suggests adjusting a threshold detection value(s) affects detection sensitivity (¶ [0085]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sarkar with the risk stratifier circuit further adjusting the first threshold WHF risk detection value based on historical data of HF admissions for the subject as taught/suggested by Feldman and Zhang '753 in order to increase WHF detection sensitivity for .

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarkar in view of Cazares as applied to claim(s) 1 above; or alternatively, over Sarkar in view of Cazares as applied to claim(s) 1 above, and further in view of US 2005/0085734 (previously cited, Tehrani).
Regarding claims 21, Sarkar as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the control circuit is configured to allocate resources of the system to generate or adjust a follow-up schedule for the subject based on the assigned risk category, wherein the display is further configured to display the generated or adjusted follow-up schedule (¶ [0035] where each patient is ranked according to the risk levels, e.g., from highest to lowest risk levels; Fig. 8, user interface 170 includes a list 172 of patients 176 ranked by the risk level 178 for hospitalization due to heart failure). Additionally, Cazares teaches and/or suggests a physician may increase the number of follow up visits or shorten the length of time between successive follow up visits for a patient based on the assigned risk level (¶ [0129]). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sarkar with the control circuit being configured to generate or adjust a follow-up schedule for the subject based on the assigned risk category, and the display configured to display the generated or adjusted follow-up schedule because it has been held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (See MPEP 2144.04(III).), 
e.g., ¶ [0018]; ¶ [0077] where a physician is informed for an office visit and/or ER admission is prepared when a patient's condition is classified as severe; ¶ [0079]; etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Sarkar with the control circuit being configured to generate/adjust a follow-up schedule for the subject based on the assigned risk category and the output device being configured to display the generated/adjusted follow-up schedule in order to provide an appropriate course of action for a patient based on their assigned risk (Tehrani, ¶ [0014]).

Claim(s) 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarkar in view of Cazares and Lewicke as applied to claim(s) 6 and 19 above, as evidenced by US 6,527,729 (previously cited, Turcott); or alternatively, over Sarkar in view of Cazares and Lewicke as applied to claim(s) 6 and 19 above, and further in view of Turcott.
Regarding claims 29 and 30, Sarkar as modified teaches/suggests the limitations of claims 6 and 19, as discussed above. Sarkar as modified further discloses the daily S3 heart sound value is a daily S3 heart sound amplitude (Cazares, ¶ [0148]). As evidenced by Turcott, the broadest reasonably interpretation of "a daily S3 heart sound energy" as claimed encompasses the daily S3 heart sound amplitude taught and/or suggested by Sarkar as modified (col. 17, lines 57-63). 
Alternatively/Additionally, Turcott discloses S3 heart sound energy (e.g., integral of heart sound magnitude over an S3 window) and S3 heart sound amplitude as suitable alternative parameters useable in assessing HF status (col. 17, lines 57-63), such that it would have been .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. 112, Applicant submits the amended claims are definite and sufficiently supported by the application as filed (Remarks, pgs. 11-12). The examiner respectfully disagrees. While presenting information on a display is not per se unclear, the confusion with claim 17 is due to the preamble indicating the method is a method "of operating an ambulatory medical device." Is the presenting the alert on a display limited to a display of the ambulatory medical device? If so, the full scope of this limitation appears to lack sufficient support in the application as filed, as noted above. Specifically, Applicant indicates an ambulatory medical device includes both implantable and wearable devices. There is insufficient support for presenting an alert(s) to a user via a display of an ambulatory medical device that is implantable, which appears to be encompassed by the claim as presented. 
With respect to rejections under 35 U.S.C. 101, Applicant submits Figures 8 and 9 and their corresponding description demonstrate that using the unique combination of a daily S3 heart sound and a representative respiration rate (RR) to stratify WHF risk (illustrated in Fig. 8) is an improvement over other combinations of parameters, such as S3 energy and an HF admission history (Fig. 9). As noted in prior Office actions, the examiner first notes that Figure 8 is specific to a combination of S3 heart sound energy and respiration rate variation, a combination which is etc.). 
With respect to the prior art rejections, Applicant submits Cazares does not teach calculating a daily S3 heart sound or respiration rate value, but only discloses calculating an index value on a daily basis (Remarks, pgs. 12-13). The examiner respectfully disagrees. While Cazares does disclose calculating a daily index value, Cazares discloses an index value is calculated by comparing a patient's current physiological value to the model reference group set. Parameters in the model reference group set may include both S3 heart sound amplitude and respiration rate (e.g., ¶ [0148]). Cazares discloses the index value may be calculated "by using average values for the periodic or recurrent time interval" (¶ [0149]). The periodic/recurrent time interval may be "daily," (¶ [0149] "such as daily, weekly, or monthly"), suggesting that a patient's physiological values are averaged over a day period for comparison to model data to generate the daily index value. The examiner notes it is the averaging of measured values over a day long interval that is necessary to calculate a daily index of Cazares that is comparable to "determining a daily S3 heart sound value" and "determining a representative respiration rate" as recited in Applicant's claims, rather than the actual calculation of the index itself (i.e., comparing patient data to model data). Cazares further i.e., the index) are used to stratify the patient's WHF risk into a risk category (e.g., ¶ [0157]). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791